Citation Nr: 0520179	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a right knee disorder.

Entitlement to service connection for a left knee disorder.

Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the right arm, currently evaluated 
as 10 percent disabling.

Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the left arm, currently evaluated as 
10 percent disabling.

Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the right leg, currently evaluated 
as 10 percent disabling.

Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the left leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to October 
1973, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision denied the issues 
currently on appeal.

The Board notes that, during the pendency of this appeal, the 
veteran also perfected an appeal with regard to the issue of 
entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD).  In a May 2004 rating decision, the 
RO granted the veteran an initial rating of 100 percent for 
his service-connected PTSD.  As this is the maximum benefit 
available, this issue is no longer on appeal.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a right knee disorder, as well as 
the issues of entitlement to increased initial ratings for 
diabetic peripheral neuropathy of the extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a bilateral knee 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed left knee disorder, which 
had origins during military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for entitlement 
to service connection for a left knee disorder.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The SOC considered the merits of 
the substantive issue.  The communications, such as a letter 
from the RO dated in October 2001, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC advised him of the evidence that 
had been obtained and considered.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The 
basic elements for establishing the claim have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a left knee disorder has been obtained.  A 
review of the file shows that the RO made appropriate efforts 
to attempt to obtain all relevant evidence.  The evidence 
includes the veteran's service medical records and post 
service treatment records.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision denying service connection.  A VCAA notice 
was provided to the veteran in October 2001 before the June 
2002 RO decision regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with any difficulties 
relating to the left knee.

VA treatment notes dated from November 1985 through March 
2002 do not refer to complaints, findings or treatment 
associated with the left knee.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the clinical evidence of record does not 
reflect a currently diagnosed left knee disorder for which 
service connection may be granted.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  Service medical records are 
silent with regard to complaints, findings, or treatment 
associated with the left knee.  In addition, VA treatment 
records developed after service do not reflect complaints, 
findings or treatment associated with the left knee knee.  
Accordingly, in the absence of a currently diagnosed left 
knee disorder, which could reasonably be related to service, 
service connection for such is denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

Service medical records indicate that the veteran strained 
his right medial collateral ligament in November 1972.  A 
December 1972 service medical record noted that the plaster 
around the right knee had been removed.  A March 1973 service 
medical record reported that the veteran was three months 
post acute injury to the right knee.  The veteran reported 
his knee felt good.  There was no atrophy, no tenderness, and 
no effusion noted.  The cruciate and collateral ligaments 
were intact.  The veteran was returned to full duty.  The 
Board notes that the veteran has not, to date, been afforded 
a VA examination with regard to his right knee.  Service 
medical records reflect an inservice injury, and the 
veteran's claim constitutes lay evidence of current 
complaints.  Accordingly, a VA examination is necessary 
before a decision may be rendered on this issue.

An August 2001 letter from a private audiologist states that 
the veteran was evaluated for hearing loss.  The audiologist 
noted that the veteran was a combat veteran and had bilateral 
hearing loss consistent with acoustic trauma due to noise 
exposure.  No current audiograms were submitted.  No comments 
were made regarding the veteran's complaints of tinnitus.

A November 2001 private treatment note reflected a diagnosis 
of diabetic peripheral neuropathy and noted that there was 
evidence of decreased light touch and pinprick in a stocking 
glove distribution in the arms and legs.  The 10 percent 
ratings in effect for each extremity are the minimum ratings 
assignable under pertinent code provisions and the private 
treatment records are not otherwise adequate to afford a 
basis for determining whether higher evaluations are 
appropriately assignable at this time.

The RO determined that additional evidence was necessary with 
regard to these claims and VA examinations were scheduled for 
March 2002.  The veteran's attorney informed the RO that the 
veteran would not appear for such examinations because they 
were not necessary to adjudicate his claims.  The veteran's 
representative is quite mistaken in this matter and the 
veteran should be made aware of this fact.  See 38 C.F.R. 
§ 3.655 (2004).  The Board specifically notes that while 
there is an opinion relating the veteran's hearing loss to 
service, there are no audiograms of record indicating that 
the veteran's current level of hearing loss qualifies as a 
disability under 38 C.F.R. § 3.385 (2004).  It is the Board's 
determination that the veteran's claims cannot be properly 
adjudicated without current VA examinations assessing the 
disabilities at issue.

Accordingly, the claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
right knee disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review before the examination.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed right knee 
disorder may be related to his inservice 
injury.  Supporting rationale should be 
offered in conjunction with the opinion.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
current bilateral hearing disorder and 
tinnitus.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to clinically ascertain whether the 
veteran has a hearing loss under 
38 C.F.R. § 3.385 and, if so, offer an 
opinion as to whether it is as likely as 
not that any currently diagnosed hearing 
loss or tinnitus resulted from noise 
exposure, or otherwise had origins during 
service.  Supporting rationale should be 
offered in conjunction with the opinion.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's diabetic 
peripheral neuropathy of the extremities.  
The examiner should identify any 
neurological findings related to the 
service-connected disabilities and fully 
describe the extent and severity of those 
symptoms.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  Supporting rationale should be 
offered in conjunction with the opinion.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655 (2004).  In the event that the 
veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


